Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00767-CR

                                        IN RE Robert MARTINEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 13, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed this petition for writ of mandamus on November 20, 2017, complaining that

the trial court had not ruled on his “Motion to Compel State Court Appointed Attorney (Yolanda

T. Huff) to Return Defendant’s Files With Notice of Yolanda T. Huff’s Repeated Made [sic]

Material Misrepresentation.” The trial court ruled on the motion on December 4, 2017; therefore,

relator’s petition for writ of mandamus is moot.

           Accordingly, this original mandamus proceeding is dismissed as moot.

                                                         PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2013CR6698, styled State of Texas v. Robert Martinez, pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.